                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION


SHIRLEY ELIZABETH SORENSON,                          )
                                                     )
                          Plaintiff,                 )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:17-CV-508-BO
NANCY A. BERRYHILL, Acting Commissioner              )
of Social Security,                                  )
                    Defendant.                       )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Defendant pay to Plaintiff $4,550.00
in attorney's fees, in full satisfaction of any and all claims arising under the Equal Access to
Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the Treasury Offset
Program, payment will be made by check payable to Plaintiff’s counsel, Kristin G. Oakley, and
mailed to her office at the Ricci Law Firm, P.O. Box 483, Greenville, NC 27835, in accordance
with Plaintiff’s assignment to her attorney of her right to payment of attorney's fees under the
Equal Access to Justice Act.


This Judgment Filed and Entered on April 19, 2019, and Copies To:
Kristin G. Oakley                                    (via CM/ECF electronic notification)
Cassia W. Parson                                     (via CM/ECF electronic notification)
Gabriel R. Deadwyler                                 (via CM/ECF electronic notification)
Stephen F. Dmetruk, Jr.                              (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
April 19, 2019                               (By) /s/ Nicole Sellers
                                              Deputy Clerk
